Duckworth, Chief Justice.
The petition, seeking specific performance of an option to purchase 2% shares of corporate stock and affirmatively showing that the option relied upon expressly provided that it must in any event be exercised by January 1, 1949, and that there was no attempt to. exercise said option until after January 1, 1949, shows on its face that no cause of action is alleged, and the court did not err in sustaining the general demurrer and in dismissing the petition. Prior v. Hilton & Dodge Lumber Co., 141 Ga. 117, 118 (80 S. E. 559); Hughes v. Holliday, 149 Ga. 147 (99 S. E. 301); Broadwell v. Smith, 152 Ga. 161 (108 S. E. 609); West View Corp. v. Alston, 208 Ga. 122, 127 (65 S. E. 2d 406).

Judgment affirmed.

All the Justices concur, except Wyatt, P. J., absent on account of illness.